Citation Nr: 1436789	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran requested a hearing before the Board in his April 2008 substantive appeal.  A BVA hearing was scheduled for July 2014; however, the Veteran did not appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issue of a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service treatment records reflect treatment for back and knee problems; treatment continued to be shown shortly after separation from service.

2.  The evidence of record does not contain a diagnosis of hearing loss, for either ear, per VA regulations, at this time.

3. Tinnitus had its onset in or is otherwise attributable to service.



CONCLUSIONS OF LAW

1.  A back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013). 

2.  A bilateral knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013). 

3.  Hearing loss was neither incurred in nor aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Back and Bilateral Knee Disabilities

Service treatment records reflect that the Veteran was treated in service on numerous occasions for back and bilateral knee pain.  A separation examination is not of record.   

Next, post-service evidence reflects continuing back and knee problems.  At a September 2005 VA treatment visit the Veteran complained of pain in both knees for the past three years.  He additionally complained of pain in his lower back which he reported he experienced in service.  At a December 2005 VA examination the Veteran was diagnosed with a bilateral knee strain and lumbar strain. 

Although VA medical etiological opinions have not been obtained with respect to these two issues, the Veteran was treated for back and knee symptomatology in service, and now continues to be treated for these same issues.  Therefore, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has back and bilateral knee disabilities that began in active service.



Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Turning to the Veteran's period of active service, in-service treatment records are silent for reports, diagnoses, or treatment for any audiological disorder.  In-service audiological examinations do not reflect "hearing loss" for VA purposes.  Post-service treatment records do not show hearing loss for VA purposes.  The Veteran was scheduled for a March 2014 VA audiological examination; however, he failed to appear.  Based on the evidence of record, while the Veteran's hearing may not be what it once was, the Veteran has not demonstrated a current diagnosis of hearing loss per VA regulations, notwithstanding VA's efforts to help him with this case in March 2014.  See 38 C.F.R. § 3.385.

Based on the above evidence, the Board finds that entitlement to service connection for hearing loss is not warranted at this time.  The weight of the evidence does not show that the Veteran has had a diagnosis of any such disorder.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, without a current diagnosis for his claimed condition, the Veteran lacks the evidence necessary to substantiate his claim for service connection at this time.

Regarding the Veteran's tinnitus claim, the Board notes that the record contains a diagnosis of tinnitus.  See March 2007 VA treatment record.  The Veteran further alleges that he was exposed to noise in service.  He reported at a March 2007 VA treatment visit that he had worsening tinnitus and was exposed to loud noises in the line of his military duties.  The Veteran's DD 214 confirms that he served as an airborne mission systems specialist, clearly indicated noise exposure. 

Turning to lay evidence now of record, the Veteran is competent to report in-service symptomatology, such as buzzing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency in the context of this appeal for service connection for tinnitus.

Tinnitus is, by definition 'a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type.'  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is 'subjective,' its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In fact, the Veteran's own statements are the only evidence of record to establish a current diagnosis for this disorder.  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.

While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent statements, the inherently subjective nature of audiological symptomatology and his purported exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted.

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the Veteran's claim for bilateral hearing loss, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in October 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was scheduled for a VA audiological examination in March 2014.  The Veteran failed to appear for his examination.  Because the Veteran did not appear for the scheduled VA examination, the Board finds that no additional assistance is required and the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's claims for service connection for his back, bilateral knees, and tinnitus, as they are being granted on the merits any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

ORDER

Service connection for a back disability is granted.

Service connection for a bilateral knee disability is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that he currently suffers from a bilateral foot disability related to service. 

Service treatment records do not reflect treatment for a bilateral foot disability.  The post-service medical evidence includes VA treatment records which reflect current diagnoses of plantar fasciitis and bilateral pes planus.  In a September 2005 VA treatment record, a year following separation from service, the Veteran reported pain in both feet for the last three years.  The record additionally contains a March 2007 statement from the Veteran's VA treating physician which notes that the Veteran continues to have foot pain which started during service.  Unfortunately, this opinion lacks rationale.  As such, this opinion is not adequate for adjudication purposes.  Although the Veteran was afforded a VA examination in December 2005, an etiological opinion was not obtained.  

In light of this evidence, the Veteran should be afforded a VA etiological opinion to determine etiology of his bilateral foot disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  A VA examiner is asked to thoroughly review the Veteran's VA claims file, to include the Veteran's service treatment records.  If the examiner determines that an examination is necessary, one should be scheduled.  

a) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's pes planus had its onset in service or is otherwise related to service.

b)  The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's plantar fasciitis had its onset in service or is otherwise related to service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


